Citation Nr: 1719409	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  17-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for frostbite of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to November 1952 and from December 1953 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In his January 2017 substantive appeal, the Veteran requested a Board hearing at a local VA office.  In February 2017, VA sent the Veteran a letter asking him to clarify whether he wanted a Travel Board hearing or a videoconference hearing (or whether he wished to withdraw his hearing request).  In April 2017 written correspondence from the Veteran's representative, it was noted that the Veteran requested a Travel Board hearing.  The Veteran's representative also noted that no hearing had been scheduled to date (and that the Veteran had not withdrawn his hearing request).  As such, a remand is required in order to schedule the Veteran for the requested Travel Board hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for the requested Travel Board hearing.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




